Mr. Justice Yerger
delivered the opinion of the court.
The declaration in 'ejectment in this case was filed on the 25th day of August, 1843, and the demise is laid on the 12th day of June, 1843.
On the trial, the lessor of the plaintiff offered in evidence a patent from the United States, bearing date the 13th December, 1844, and a patent certificate bearing date the 16th November, 1844. These were objected to, as inadmissible as evidence of title under the demise laid in the declaration; but the objection was overruled and a bill of exceptions taken to the judgment of the court. The whole case turns upon the correctness of that decision.
No rule is more universally recognized than the one insisted upon by the counsel for the plaintiff in error, to wit: that the lessor of the plaintiff, in an action of ejectment, must have legal title at the time of the demise laid, and at the time of action brought, to enable him to maintain the action. Adams on Eject. 32.
This position, as a general rule, is not denied by the counsel for the defendant in error, who admits, that at the time this action was brought the lessor of the plaintiff did not have the legal title, but only an equitable title, on which the action could not be maintained; but he insists, that by virtue of the patent *181certificate dated 16th November, 1844, and the patent of the 13th December, 1844, he acquired the legal title which by relation will be extended back to the date of the survey on 12th June, 1824, and thus enable him to maintain the action brought while the legal title was still outstanding in the United States.
We have been at some pains to examine this doctrine of relation thus insisted upon by counsel, but do not find that the adjudged cases have ever been carried to the extent claimed in this case.
In looking at the various cases cited by the counsel for defendant in error, in which this doctrine of relation has been applied, it will be seen that the plaintiff in ejectment, claiming the benefit of the rule, had at the commencement of his action a legal title to the premises in controversy. That title, it is true, might have been younger in date than the title opposed to him; but the court held, that in a controversy between two parties, each claiming under a patent deed or other instrument conveyt-ing the legal title, they “ would examine the successive stages of the title from its incipient state, until its final consummation by grant, and if found regular and according to law in these progressive stages, the grant should relate back to the inception of the right, and have dignity accordingly:” 1 Pet. 664.
And in those States where this rule has been established, it is acknowledged to be a departure from the common law, ,by the rules of which courts of law in trials pending in them could not look beyond or behind the patent, grant, or deed, and examine the progressive stages of title antecedent thereto. 1 Pet. R. 664.
But in all the cases in which this rule has been established, the contest was between two legal titles, and where the plaintiff in ejectment had a legal title at the commencement of the suit.
The case of Ross v. Barland, 1 Pet. R. 655, was a contest between patentees, each party claiming under a legal assurance of title at the commencement of the suit.
So in the case of Jackson v. Dickenson, 15 Johns. R. 309, the question was not whether a deed, made after action brought, would authorize a party to maintain the action, but whether a sheriff’s deed would relate back to the day of sale, so as to *182overreach a mortgage executed between the day of sale and the date of the deed.
The question in Kane v. Mackin, 9 S. & M. 387, was of a similar character.
The point decided in Poole v. Fleeger, 11 Pet. 185, was, that a will registered in Tennessee after the suit brought, might be read in evidence on the trial, as the registration would relate back to the commencement of the suit and the death of the party. But in that case the will itself conveyed the legal title to the parties. The probate and registration were merely evidence ox the existence of the will, and did not pass the title.
We do not deem it necessary to review all the cases referred to by the counsel for the defendant in error. It is sufficient to remark, that in no case which has ever fallen under our observation has it ever been held, that a party, who commences an action of ejectment, having in him at the time only an equitable title, could maintain that action by afterwards acquiring the legal title, upon the ground, that the legal title so obtained existed by relation before the commencement of the suit. As we can find no precedent for such a rule, we are unwilling to establish so wide a departure from the established doctrine of the common law in actions of ejectment. The courts have never extended the doctrine of relation further than to hold, that a legal title when acquired shall relate back to the period when the right accrued to the property, so as to defeat subsequent claimants or incumbrancers holding adverse to the right. But still, in law and in fact, the legal title exists only from the date of its acquisition, and cannot be given in evidence to sustain an action of ejectment brought before it was acquired. If the demise in this case had been laid and the action of ejectment brought after the issuance of the patent, then the lessor of the plaintiff might have contended, that although his patent only issued in December, 1844, yet his right accrued on the 12th of June, 1824, when the land was surveyed, or at the date of the act of Congress in 1819, under which he claims the land in controversy.
Let the judgment be reversed, and cause remanded.